                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


BRIAN DWAYNE BROADFIELD                          CASE NO. 2:21-CV-00509 SEC P

VERSUS                                           JUDGE TERRY A. DOUGHTY

SOKUT MA'AT, ET AL                               MAGISTRATE JUDGE KAY


                                            ORDER


       On June 1, 2021, petitioner filed a Motion to Conduct Limited Discovery (doc. 13). On

June 7, 2021, he filed a Renewed Motion to Conduct Limited Discovery (doc. 18).                The

respondents filed an opposition to documents 13 and 18 on June 9, 2021 (doc. 19) and petitioner

subsequently filed a Motion for In Camera Inspection of Documents (doc. 23).

       As noted by the respondents in their opposition, a habeas petitioner, unlike the usual civil

litigant in federal court, is not entitled to discovery as a matter of ordinary course. Bracy v.

Gramley, 117 S.Ct. 1793, 1796-97 (1997). Therefore, the “broad discovery provisions” of the

Federal Rules of Civil Procedure do not apply to Petitioners’ claims. Id. at 1797 (citing Harris v.

Nelson, 89 S.Ct. 1082, 1088 (1969)). Discovery on a habeas petition is only allowed, if at all,

under Habeas Corpus Rule 6 at the discretion of the Court and only if the petitioner establishes

“good cause.” Dist. Att’ys Office for Third Jud. Dist. v. Osborne, 129 S.Ct. 2308, 2322 (2009). A

petitioner cannot establish good cause if he does not have a viable claim. Id. “A habeas petitioner

demonstrates ‘good cause’ when he or she establishes a prima facie claim for relief, and when his

or her claims are specific, not merely speculative or conclusory.” Harris, 89 S.Ct. 1086; Murphy

v. Johnson, 205 F.3d 809, 814 (5th Cir. 2000). More specifically, “[a] petitioner shows ‘good

cause’ by presenting ‘specific allegations’ which give the Court ‘reason to believe that the

                                                -1-
petitioner may, if the facts are fully developed, be able to demonstrate that he is . . . entitled to

relief.’” Harris, 89 S.Ct. 1091. Simply put, Rule 6 “does not authorize fishing expeditions.” In re

Robinson, 917 F.3d 856, 865 (5th Cir. 2019), cert. denied sub nom., Robinson v. United States,

140 S.Ct. 1128 (2020) (citing Ward v. Whitley, 21 F.3d 1355, 1367 (5th Cir. 1994)).

         In the matter before this Court, the petitioner challenges the results of a disciplinary

hearing. Because reviews of disciplinary hearings are limited, discovery in those type of cases is

also curtailed. In Eddy v. Zook, No. 3:20-cv-3358, 2020 WL 7047052, at *2 (N.D. Tex.

12/11/2020), the district court refused to authorize discovery in a challenge to a disciplinary action

because according to Fifth Circuit jurisprudence, only “some evidence” is needed to support a

disciplinary conviction.

         Under this premise, and because the government has yet to respond to the habeas petition,

that Court cannot conclude (at least yet) that Habeas Rule 6 authorizes the discovery petitioner

seeks.

         Accordingly,

         The Motion to Conduct Limited Discovery (doc. 13), Renewed Motion to Conduct Limited

Discovery (doc. 18) and Motion for In Camera Inspection of Documents (doc. 23) are DENIED.

         THUS DONE AND SIGNED in Chambers this 14th day of July, 2021.




                                                  2
